DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to communications filed on 07/18/19. Claims 1-15 are pending in the instant application. Claims 1 and 6 are independent. Applicants respectfully requests entry of this Preliminary Amendment to add 4 sheets of Replacement drawings. Applicant respectfully submits that a Substitute Specification is not required, as the Substitute Specifications submitted on July 8, 2019, amended the language from FIGS. 2A-F and 3A-G to curves 2A-F and curves 3A-G, which are now appropriately reflected in the enclosed Replacement sheets. Applicant also submits that no new matter has been added. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the patent abstract should be concise statement that does not recite legal phraseology and should not merely recite an instant claim. Correction is required. See MPEP § 608.01[b].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Chen et al. “Automatic Waveform Classification and Arrival Picking Based on Convolutional Neural Network” Earth and Space Science, Volume 6, Issue 7, pages 1244-161.




Regarding Claim 6: Chen discloses a method for performing a signal classification of a signal applied to a signal classification neural network 3 trained with a training data set (Refer to page 1246, paragraph [001]; “In this paper, we propose a fast and anti-noise CNN architecture for waveform classification, which is a 1-D convolution and nonoverlapping time window sampling method. We also propose a novel two-step method to pick the arrivals by combing CNN waveform classification and unsupervised k-means clustering, that is to say, to pick the arrival using k-means clustering with the constraint of the first waveform classified by CNN classifier.”) comprising a predetermined number of virtual waveform primitives (Refer to page 1246, Section 2.1; “The waveforms are defined as those parts of the seismogram that are caused from the microseismic event to be located, and the non waveforms are defined as the rest of the seismogram (Chen, 2018). Then, the first index of waveform will be considered as the arrival.”) each comprising a sequence of time and amplitude discrete values representing a time-dependent function (Refer to page 1247; “
    PNG
    media_image1.png
    519
    558
    media_image1.png
    Greyscale
”).
Regarding Claim 10: Chen discloses the signal classification neural network 3 trained with the training data set comprises a recurrent neural network, RNN, which calculates the classification result in response to the applied signal (Refer to page 1245; “Moreover, CNN reduces the number of free parameters, allowing the network to be deeper with fewer parameters. Some studies explored the application of different deep learning methods, such as recurrent neural networks, convolutional neural networks, generative adversarial networks, and convolutional autoencoder, in seismic data processing and interpretation. Waldeland and Solberg (2017) used convolutional neural networks in seismic salt classification. Zheng et al. (2017) applied recurrent neural networks to arrival picking microseismic or acoustic emission. Mosser et al. (2018) used generative adversarial networks in seismic forward and inversion process. Qian et al. (2018) used unsupervised deep convolutional autoencoder in seismic facies clustering. Ross et al. (2018) trained CNNs for earthquake P wave arrival picking and first-motion polarity determination. Z. Li et al. (2018) constructed an earthquake P wave discriminator by using generative adversarial networks and Random Forests. Yuan et al. (2018) used CNNs to seismic waveform classification and first break (first arrival) picking.”).

Regarding Claim 11: Chen discloses the signal classification neural network 3 comprises a LSTM recurrent neural network (Refer to page 1245; “Moreover, CNN reduces the number of free parameters, allowing the network to be deeper with fewer parameters. Some studies explored the application of different deep learning methods, such as recurrent neural networks, convolutional neural networks, generative adversarial networks, and convolutional autoencoder, in seismic data processing and interpretation. ”).

Regarding Claim 12: Chen discloses the signal classification neural network 3 comprises a softmax activation function (Refer to page 1250; “The output layer is placed at the end of the network. For an M-class classification problem, the posterior probability of each class can be estimated in the output layer L using softmax: Equations 11 and 12, where, 𝑦L 𝑗 denotes the output of the layer L of the jth class, wL 𝑗 denotes the weight vector of the layer L of the jth class.”).

Regarding Claim 13: Chen discloses the signal classification neural network 3 comprises a RMSprop optimizer (Refer to page 1259, Section 4; “What is more, the parameters of CNN used in this research are chosen mostly according to experiments or experience. In order to use this method in different scenarios, the parameters may need to be adjusted or completely changed. Combing this method with optimization algorithms, such as the genetic algorithm and particle swarm optimization, may be helpful to solve this problem.”).
Allowable Subject Matter
Claims 1-5, 14 and 15 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8134373 B1
US 20100259652 A1
US 20200019837 A1
US 20220012575 A1
Horn (US 20170063492 A1) discloses “method and apparatus 1 according to the present invention allow to analyze a decoding result at each single intermediate decoding step of a decoding process performed by a decoding unit. It can be identified at which intermediate decoding step a problem may have occurred causing a faulty decoding of the transmitted protocol messages, MSG. Faulty decoding can for instance be caused by an erroneous signal edge detection or a signal transition detection. For instance, if an erroneous signal edge detection has caused the erroneous protocol message decoding, this cause can be further investigated for instance by investigating the signal thresholds or comparator thresholds. The method and apparatus 1 according to the present invention allow for stepwise debugging of a system in case of protocol decoding failures. This debugging can be performed at each single intermediate decoding step. By label level selection, interim results can for instance be displayed by means of honeycomb-shaped labels L. This is helpful when trying to set up the decoding of a new data signal as it allows for a display of primitives (signal transitions, bits etc.) to more complex data structures or data elements. Every level result or data output can be passed to the next decoding step or label level. It is possible to mark the output of each label level, LL, as an interim decoding result. A generic module is able to display this interim decoding results by means of honeycomb-shaped labels. In a possible embodiment, a selection of the different label levels LL can be performed by use of a pop-up parameter.”
Wilson (US 20120026619 A1) discloses “a write performance monitor that may (i) be implemented along with a head disc assembly, (ii) be implemented without test probes, (iii) provide an on-chip "digital oscilloscope" to monitor writer output waveform, (iv) use sensed waveform with software to set up optimal overshoot time/amplitude values and to assess writer performance, (v) ease chip test and customer drive debug and permit head-by-head parametric optimization without recourse to external instrumentation, (vi) provide a self-contained method of monitoring writer output waveshape for fast-risetime writers, (vii) implement primitive sampled digital oscilloscope capability permitting examination of periodic waveforms occurring at the input of the head-to-preamplifier interconnect, (viii) provide functionality attained through a combination of a software process, (ix) be implemented with minimum extra circuitry incorporated into the preamplifier, and/or (x) be implemented in a cost effective manner.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665